Citation Nr: 1812518	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  03-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acute bronchitis and asthma, to include as a result of exposure to asbestos and as secondary to sleep apnea. 

2.  Entitlement service connection for sinus/allergy disability, to include as secondary to service-connected sleep apnea. 

3.  Entitlement to service connection for diabetes mellitus (DM), to include as secondary to service-connected sleep apnea and major depressive disorder. 

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea and major depressive disorder.

5.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for an eye disorder. 

7.  Entitlement to an increased disability evaluation for tinea pedis, currently rated as 10 percent disabling. 

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S.. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama. 

The Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is of record. 

This matter was previously before the Board in July 2009 at which time it was, in pertinent part, remanded for further development

The matter was once again remanded for further development in August 2017.  As will be discussed in further detail below, this matter must once again be remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its August 2017 decision, the Board remanded the issues listed on the title page of this decision for further development.  Despite the Board's request, it does not appear that any of the requested development was performed.  

As it relates to the claims of service connection for DM and hypertension, the Board notes that in the prior remand, it was specifically requested that the examiner render an opinion as to whether it was at least as likely as not that these disorders were related to the Veteran's period of service.  The examiner was further requested to render an opinion as to whether the Veteran's DM was etiologically related to his sleep apnea, to include by way of aggravation.  The Board noted that the VA examiner, in her August/September 2010 examination report, indicated that it was less likely than not that the Veteran's diabetes was etiologically related to his service-connected sleep apnea, to include by way of aggravation.  The examiner did not address whether the Veteran's DM was related to his period of service.  The Board observed that in a September 2010 VA eye examination report, the examiner indicated that the Veteran developed diabetes after the military service and did not report exposure to Agent Orange or have a Southeast Asia tour.  The examiner further observed that the separation physical showed a family history of diabetes and indicated his diabetes was congenital.  He opined that his diabetes was not caused by or the result of military service.  Neither examiner addressed what relationship, if any, the Veteran's hypertension had to his period of service. 

Subsequent to the issuance of these opinions, the RO granted service connection for major depressive disorder and assigned a 50 percent disability evaluation. 

In his July 2017 written argument, the Veteran's representative noted that the Veteran was service-connected for both obstructive sleep apnea and major depressive disorder, both conditions which impaired his sleep.  He stated that currently accepted medical principles indicated a causal or aggravation link between mental health disabilities and/or chronic sleep impairment and many other conditions, including hypertension and DM.  He cited to several medical sources/articles to support his argument. 

Based upon the above, the Veteran should be afforded a new VA examination to determine the nature and etiology of any current hypertension and DM and their relationship, if any, to his periods of service and/or his service-connected sleep apnea or major depressive disorder. 

In the prior remand, the Board noted that as to the issue of service connection for a gastrointestinal disorder, that in a September 2012 VA addendum opinion, the August/September 2010 VA examiner indicated that it was less likely than not that the Veteran's gastrointestinal disorder was incurred in or caused by an inservice injury, event, or illness.  She also noted that GERD and heartburn could be brought on or made worse by different medications, to include sedative for insomnia or anxiety and antidepressant medication.  The Board observed that in his July 2017 written argument, the Veteran's representative noted the VA examiner's opinion opened the theory of secondary entitlement, where she noted causes of the condition could include many medications including those taken for pain (i.e., Veteran's various service-connected orthopedic conditions) or for sleep impairment/insomnia, or for depression/anxiety, yet, the examiner failed to discuss whether any of the Veteran's specific medications for these conditions would have caused or aggravated the GERD.  The Board indicated that an additional opinion needed to be obtained on the issue of secondary service connection due to medications taken in connection with the Veteran's service-connected disabilities. 

In the August 2017 remand, the Board noted that as it related to the claim of service connection for acute bronchitis and asthma, to include as a result of exposure to asbestos and as secondary to sleep apnea, in the prior remand, the examiner was requested to render an opinion as to whether it was at least as likely as not that the Veteran's acute bronchitis and asthma were related to his period of service.  It noted that the medical opinion with respect to these claims was to include consideration of whether either condition was etiologically related to the Veteran's presumed in service exposure to asbestos coincident with his duties as a fire protection specialist as well as the findings on an April 1975 chest x-ray and the pulmonary function test results listed on the reports from a July 1982 periodic examination.  The Board observed that in the September 2010 VA examination report, the examiner opined that it was less likely than not that the Veteran's asthma and acute bronchitis condition were etiologically related to the Veteran's presumed inservice exposure to asbestos coincident with his duties as a fire protection specialist as well as the findings on an April 1975 chest x-ray and the pulmonary function test results listed on the reports form the July 1982 periodic examination.  The PFT was normal on the examination and the separation examination was normal.  The examiner noted that the Veteran did not have a diagnosis of related asbestos lung disease. 

The Board stated that while the examiner provided a portion of the opinion, she did not specifically indicate whether the Veteran's current asthma/ acute bronchitis was related to his period of service.  Moreover, while the examiner indicated that pulmonary tests performed at the time of the examination were normal, the results released demonstrate that there was a moderate obstructive lung defect.  The Board further observed that treatment records associated with the file subsequent to the examination contained diagnoses of asthma and acute bronchitis.  The Board indicated that given the foregoing, the Veteran should be afforded an additional VA examination to determine the etiology of any current respiratory disorder, and its relationship, if any, to his period of service. 

In the prior remand, the Board further observed that as to the issue of service connection for sinuses/allergies, the examiner indicated that the sinus condition was less likely than not.  The examiner indicated that the condition was not chronic in service and on examination, the sinus radiograph was negative for sinusitis.  The Board noted that while the examiner provided the requested opinion as to sinusitis, the examiner did not provide an opinion as to any allergies, including allergic rhinitis.  It observed that treatment records added to the record subsequent to the examination contained diagnoses of sinusitis and allergic rhinitis on many occasions.  The Board stated that based upon the above, the Veteran should be afforded an additional VA sinus examination, with the examiner rendering an opinion as to the etiology of any current sinus disorder/allergic rhinitis, if found, and its relationship to his period of service. 

The Board further noted that as to the issue of service connection for an eye disorder, in the July 2009 remand, it was requested that the Veteran be afforded a VA examination to determine the nature and etiology of any current eye disorder and its relationship, if any, to his period of service.  The examiner was also to address whether the Veteran had an eye disability that was caused by or a symptom of diabetes.  It noted that the Veteran was afforded the requested examination in September 2010.  At the time of the examination, the examiner indicated that while the Veteran had had diabetic retinopathy this had cleared.  He also stated that the Veteran had a primary nuclear sclerotic cataract which was not caused by or the result of diabetes and was an aging problem. 

The Board observed that treatment records associated with the claims folder subsequent to the examination revealed that the Veteran currently has diabetic retinopathy.  The Board noted that as the issue of service connection for DM remained on appeal and required further development, the issue of service connection for an eye disorder was inextricably intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  The Board further indicated that the examiner did not specifically address whether it was at least as likely as not that any current eye disorder was related to the Veteran's period of service.  The Board stated that given the foregoing, the Veteran should be afforded an additional VA eye examination to determine the nature and etiology of any current eye disorder and its relationship, if any, to his period of service or diabetes, if found to be present 

The Board also indicated that as to the issue of an increased evaluation for tinea pedis, the last comprehensive VA examination afforded the Veteran occurred in July 2010, more than 7 years ago.  The Board noted that the Veteran maintained that his current symptoms warranted an evaluation in excess of that which was currently assigned.  The Board stated that the Veteran should be afforded a new VA examination to determine the current severity of his tinea pedis. 

The Board further indicated that with regard to the issue of a TDIU, as of April 6, 2017, the Veteran had been assigned a 100 percent schedular disability evaluation; however, the Veteran met the schedular criteria for a TDIU under 4.16(a) as of June 4, 2001.  The Board also found that the TDIU issue was inextricably intertwined with the above issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).

The Board also noted that although an opinion as to the Veteran's employability had been obtained in September 2012, this opinion was based upon the Veteran's physical impairments.  The psychiatric examination was not performed prior to the issuance of the October 2014 supplemental statement of the case.  The Board indicated that while this matter was in remand status, the Veteran should be scheduled for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education for the time period prior to April 6, 2017.

As noted above, the requested development was not performed.  

Accordingly, the case is REMANDED for the following action:

1.  .Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current DM.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have DM? 

(b) Is it as likely as not (50 percent probability or greater) that any current DM had its onset in service or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current DM is caused and/or aggravated by any service-connected disability, including, but not limited to, his service-connected major depressive disorder and/or sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the DM prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

Detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have hypertension? 

(b) Is it as likely as not (50 percent probability or greater) that any current hypertension had its onset in service, within one year of service separation, or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current hypertension is caused and/or aggravated (permanently worsened) by any service-connected disability, including, but not limited to, his service-connected major depressive disorder and/or sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the hypertension prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

Detailed rationale is requested for any opinion that is rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have any eye disorders? 

(b) Is it as likely as not (50 percent probability or greater) that any eye disorder had its onset in service or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current eye disorder is caused and/or aggravated by any service-connected disability, including but not limited to his service-connected sleep apnea, to include use of his CPAP mask?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the eye disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

When rendering this opinion the examiner is requested to address each eye disorder during the current appeal period from February 2001 to the present. 

Detailed rationale is requested for any opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current gastrointestinal disorder.  All indicated tests and studies, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current gastrointestinal disorders? 

(b) Is it as likely as not (50 percent probability or greater) that any current gastrointestinal disorder had its onset in service or is otherwise related to service?

(c) If not, is it at least as likely as not that the Veteran's current gastrointestinal disorders are caused and/or aggravated by any service-connected disabilities, including but not limited to his service-connected orthopedic disorders, major depressive disorder and/or sleep apnea, to include medications taken for any service-connected disorder?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the gastrointestinal disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

Detailed rationale is requested for any opinion that is rendered.

6.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include asthma/acute bronchitis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current respiratory disorders, including, but not limited to, asthma and acute bronchitis? 

(b) Is it as likely as not (50 percent probability or greater) that any current respiratory disorder had its onset in service or is otherwise related to service?

(c) If not, is it at least as likely as not that the Veteran's current respiratory disorders are caused and/or aggravated by any service-connected disabilities, including but not limited to his sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the respiratory disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

Detailed rationale is requested for any opinion that is rendered.

7.  Schedule the Veteran for a VA sinus examination to determine the nature and etiology of any current sinus disorder, to include allergic rhinitis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current sinus disorders, including, but not limited to, sinusitis and/or allergic  rhinitis? 

(b) Is it as likely as not (50 percent probability or greater) that any current sinus disorder, including sinusitis or allergic rhinitis, had its onset in service or is otherwise related to service?

 (c) If not, is it at least as likely as not that the Veteran's current sinus/allergy disorders are caused and/or aggravated by any service-connected disabilities, including but not limited to his sleep apnea?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the sinus/allergy disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

Detailed rationale is requested for any opinion that is rendered.

8.  The RO/AMC should schedule the Veteran for a VA examination to assess the current manifestations of his service-connected tinea pedis.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be furnished to the examiner.

The examiner must respond to the following inquiries: 

(a) What percentage of the Veteran's entire body is affected by the skin disorders and what percentage of the exposed areas of the body are affected by the skin disorders? 

(b) The examiner must also note the types of medications that have been required for the Veteran's skin condition in the year preceding the examination. The examiner must also comment on whether the Veteran uses medications for his skin disorder and whether the manifestations of his skin disorder warrant constant or nearly constant use of medication.

(c) The examiner is also requested to comment on the absence or presence of: exfoliation, exudation or itching (to include a notation of whether the itching is constant if present), lesions, ulceration, extensive exfoliation or crusting, and/or systemic or nervous manifestations, and/or if the skin disorder is exceptionally repugnant in nature. 

9.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education for the period prior to April 6, 2017.  Detailed history and explanation of the functional effects from February 2001 forward should be addressed by the examiner. 

10.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should adjudicate remaining issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




